DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

					Withdrawn Rejections
	The 35 U.S.C. 112, first paragraph, rejection of claims 1, 4-15, 17, 18 and 21 of record in the previous Office Action mailed on 12/30/2020 has been withdrawn due to the Applicant’s amendment filed on 1/15/2021.
	The 35 U.S.C. 112, second paragraph, rejection of claim 21 of record in the previous Office Action mailed on 12/30/2020 has been withdrawn due to the Applicant’s amendment filed on 1/15/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 4, 7, 8, 14, 17, 18 and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Snyder (US 5,339,577).
Regarding independent claim 1, Snyder discloses a corrugated or laminated board (Figs. 1-3) comprising a first medium (sheet 13 or 12) comprising cellulose material (col. 4, lines 15-
Regarding claim 4, Snyder discloses the plurality of the scores of the first medium being linear (Figs. 1 and 3, scores 17 and 18).
Regarding claim 7, Snyder discloses at least some of the scores of the first medium extend toward the second medium when the two mediums are attached to each other (Fig. 3).
Regarding claim 8, Snyder discloses at least some of the scores of the first medium extend away from the second medium when the two mediums are attached to each other (Fig. 3).
Regarding claim 14, Snyder discloses wherein at least some of the scores of the first medium are substantially homogeneous when compared to other first medium scores (Figs. 1 and 3).

Regarding claim 18, Snyder discloses the major axis of the scores of the first medium being congruent with the major axis of the scores of the third medium (Figs. 1 and 3; col. 4, lines 46-52).

Regarding independent claim 21, Snyder discloses a corrugated board (Figs. 1-3) comprising a first cellulose medium (paper linerboard 12 or 13; col. 4, lines 14-16) inherently having a major axis direction of beam strength formed in a plane having a plurality of continuous scores (scores 17 and 18; col. 4, lines 35-52) in the plane, since the structure of the first medium is substantially identical to that of the claimed first medium, each score having a major axis direction inherently aligned substantially parallel to the major direction of beam strength of the first medium (Figs. 1 and 3, scores 17 and 18), since the structure of the first medium is substantially identical to that of the claimed first medium, each score comprising a plastic deformation (Figs. 1 and 3, scores 17 and 18; col. 4, lines 35-40), a second cellulose medium (medium 11) inherently having a major direction of beam strength, since the structure of the second medium is substantially identical to that of the claimed second medium, and the second medium is affixed to the first medium, the second medium having a plurality of continuous flutes (medium 11; col. 4, lines 10-15), each flute having a major axis direction inherently aligned with the major direction of beam strength of the second medium, since the structure of the second medium is substantially identical to that of the claimed second medium, and each flute is formed parallel to the plane free from any plastic deformation (Figs. 2 and 3), and the major axis .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 6, 9-13 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Snyder.
Snyder discloses the claimed corrugated or laminated board as shown above. However, Snyder fails to specifically disclose the plurality of the scores of the first medium being rectilinear; the plurality of scores of the first medium being curvilinear; the major axis quality of at least some of the first medium’s scores being characterized as having a generally constant caliper; the major axis quality of at least some of the first medium’s scores being characterized as having a generally variable caliper; at least some of the first medium’s scores having a constant pitch; at least some of the first medium’s scores having a variable pitch; at least some of the first medium’s scores having a skewed pitch; and at least some of the first medium’s scores being substantially heterogeneous when compared to other first medium scores. It would have been an obvious matter of design choice to change the shape or size of the scores of the first medium in Snyder to be rectilinear or curvilinear; to have the major axis quality of at least some of the first medium’s scores being characterized as having a generally variable caliper or a generally constant caliper; to have at least some of the first medium’s scores having a variable or a .


Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive.
	With regard to independent claims 1 and 21, Applicant argues “Snyder teaches metal structures that have no indication of any web direction or any beam strength. The cited and applied sections of Snyder are wholly silent with respect to major direction of the underlying fiber that would lead to an exhibition of beam strength. In fact, “major direction” or “beam strength” are not terms that appear anywhere within the text of Snyder. This stands to reason as metal plating and/or sheeting does not include any manner of major or minor directions indicative of a greater resistance in bending due to alignment of underlying fibers (e.g., metal is not made of fibers or made from a machine that produces a web of cellulose material giving rise to major and minor directions). To the extent that Snyder teaches a paper medium being used in conjunction with the metal layers, there is no specific teaching, in any manner, of any alignment of flutes with a direction of beam strength of the medium. For at least this reason, Snyder does not teach all of the elements of this claims as the concept of a flute parallel with a major direction is lacking in Snyder and the overall art of record”.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501.  The examiner can normally be reached on M-F 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Catherine A. Simone/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        
CATHERINE A. SIMONE
Examiner
Art Unit 1781